United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3106
                         ___________________________

                               Boutuivi Ahlin Sanvee

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                        Hennepin County Human Services

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: April 1, 2015
                                Filed: April 6, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Boutuivi Sanvee appeals from the final judgment of the district court,1 entered
upon three separate adverse orders disposing of his claims. After careful de novo

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the reports and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.
review, see Montgomery v. City of Ames, 749 F.3d 689, 694 (8th Cir. 2014)
(standard of review for summary judgment), we conclude that the district court
properly disposed of Sanvee’s claims.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                     -2-